Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-3 in the reply filed on 03/23/3021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-7 are pending.  Claims 1-3 are presented for this examination.  Claims 4-7 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/20/2020, 02/10/2020, 06/21/2019 and 08/30/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (WO2015099363 using US 2016/0319407 as English Translation).
As for claim 1, Lee discloses a steel having high Mn amount and broad ranges of other elemental compositions (Claim 1 and Table 1)overlapping instant claimed compositions ranges as illustrated in Table 1 below.  In addition, Lee discloses Inventive Examples IE2 and IE3 has similar compositions as instant claimed compositions as illustrated in Tables 2-3 below.
Table 1
Element
Applicant
(weight %)
Lee et al.
(weight %)
Overlap
(weight %)
C
0.3-0.68
0.2-1.2
0.3-0.68
Mn
20-25
15-35
20-25
Mo
0.01-0.3
<=5
0.01-0.3
Al
<=3
<=5
<=3
                     Cu
0.1-3
<=5
0.1-3
P
<=0.06
0
0
                       S
<=0.005
0
0

0.1-3
<=5
0.1-3

Table 2
Element
Applicant
(weight %)
Lee et al.
(weight %)
IE2 (Table 1)
Overlap
(weight %)
C
0.3-0.68
0.4
0.4
Mn
20-25
24.8
24.8
Mo
0.01-0.3
0.6

Al
<=3
0.8
0.8
                     Cu
0.1-3
0.3
0.3
P
<=0.06
0
0
                       S
<=0.005
0
0
                      Cr
<=8
2.7
2.7


Table 3
Element
Applicant
(weight %)
Lee et al.
(weight %)
IE3 (Table 1)
Overlap
(weight %)
C
0.3-0.68
0.56
0.56
Mn
20-25
21.5
21.5
Mo
0.01-0.3


Al
<=3
0.8
0.8
                     Cu
0.1-3
0.7
0.7

<=0.06
0
0
                       S
<=0.005
0
0
                      Ni
0.1-3
1.2
1.2


Regarding claimed relational Expression (1), it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   In the instant case, in view of Table 1 has Inventive Examples Mn 0.2-0.6 and P is considered impurities at 0.015%, instant claimed formula is expected absent evidence of the contrary.
Regarding instant claimed microstructure, Lee expressly discloses austenite area fraction of 95% or more (paragraph [0051]).
Regarding instant claimed grain size,  grain size is a well known parameter dictating strength such as smaller grain size, higher strength of steel.  Lee discloses austenite grain is desirable to be fine to increase strength. (paragraph [0058] last three lines).  In view of Lee discloses instant claimed 2-3 required impact toughness value and room temperature Yield strength as Table 3 (Page 6) discloses, instant claimed grain size is expected.
all inventive examples IE through IE8 have impact toughness -196 degree C all greater than 102 J  meets instant claimed impact toughness -196 degree C.
As for claim 3, the fact Lee discloses in Table all inventive examples IE1 through IE8 have YS greater than 420 MPa meets instant claimed room temperature yield strength.
Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee’713 (KR20160078713).
As for claim 1, Lee’713 discloses austenitic steels having broad range compositions overlapping instant claim compositions ranges as illustrated in Table 5 below.  It should be noted Inventive Examples 2 has C, Mn, Cu, Cr, Al all within presently claimed ranges except Mo which is slightly higher than claimed Mn upper limit.  However, it should be noted given broad range of Mn overlaps instant claimed Mn, prima facie case obviousness is established due to broad range overlapping.  
Lee’713 also discloses the steel has grain size of 5-150 micron of austenite grains in the microstructure. (paragraph [0115]).  Hence, 5-150 microns overlaps instant claimed 50 micron or less.
Regarding claimed relational Expression (1), it is rejected for the same reason set forth in rejection of Lee above.


Table 5
Element
Applicant
(weight %)
Lee’713 et al.
(weight %)
Overlap
(weight %)

0.3-0.68
0.28-0.65 (see Inventive Examples 1-5 of Table 1
0.3-0.65
Mn
20-25
15-35
20-25
Mo
0.01-0.3
<=5
0.01-0.3
Al
<=3
<=5
<=3
                     Cu
0.1-3
<=5
0.1-3
P
<=0.06
Impurities
<=0.06
                       S
<=0.005
Impurities
<=0.005
                      Ni
0.1-3
<=5
0.1-3


As for claim 2-3, Table 3 (paragraph [0136]) discloses all inventive examples 1-5 has yield strength greater than 380 MPa and impact toughness at -196 C greater than 100 J.
Claim 1 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouzekri (US 20150078955).
As for claim 1, Bouzekri discloses an austenitic Fe/C/Mn steel sheet having overlapping compositions as illustrated in Table 4 below. Mean grain size of the steel sheet is less than 18 microns. (Abstract and paragraphs [0014]-[0015])
Table 4
Element
Applicant
(weight %)
Bouzekri et al.
(weight %)
Overlap
(weight %)

0.3-0.68
0.5-0.7
0.5-0.68
Mn
20-25
17-24
20-24
Mo
0.01-0.3
<=0.4
0.01-0.3
Al
<=3
<=0.05
<=0.05
                     Cu
0.1-3
<=5
0.1-3
P
<=0.06
<=0.08
<=0.06
                       S
<=0.005
<=0.03
<=0.005
                      Ni
0.1-3
<=1
0.1-1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JENNY R WU/Primary Examiner, Art Unit 1733